Citation Nr: 0931785	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-40 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for a service-
connected right ankle disability, currently evaluated 20 
percent disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1968 to January 1970.  Service in the Republic of 
Vietnam is indicated by the record.  
The Veteran is the recipient of the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

Procedural history

The Veteran was originally granted service connection for a 
right ankle disability in a December 1970 rating decision.  A 
10 percent disability was assigned.  

In the November 2004 rating decision which forms the basis 
for this appeal, the RO granted the Veteran an increased 
rating of 20 percent for the service-connected right ankle 
disability.  The Veteran disagreed with the assigned rating, 
and he initiated this appeal by filing a timely substantive 
appeal [VA Form 9] in November 2005.

In March 2009, the Veteran presented sworn testimony during a 
personal hearing at the RO which was chaired by the 
undersigned Veterans Law Judge (VLJ).  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder, and a copy was provided to the 
Veteran per his request.  

Issue not on appeal

In April 2007, the Veteran filed a claim of entitlement to 
service connection for a right knee disability, claimed as 
secondary to his service-connected right ankle disability.  
The RO denied the Veteran's claim in a January 2008 rating 
decision.  To the Board's knowledge, no notice of 
disagreement (NOD) was filed.  That matter is therefore not 
in appellate status, and it will be discussed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  


FINDINGS OF FACT

1.  The Veteran's right ankle disability is manifested by 
pain, instability, marked limitation of motion, and X-ray 
evidence of arthritis.

2.  The competent medical evidence does not show that the 
Veteran's service-connected right ankle disability is so 
exceptional or unusual that referral for extraschedular 
consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the service-connected right ankle disability have 
not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008).

2.  Application of the extraschedular rating provisions is 
not warranted for the Veteran's service-connected right ankle 
disability.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an evaluation in excess of 
20 percent for his service-connected right ankle disability.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the facts and evidence.  


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated January 2004, which notified him that 
"[t]o establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."

Crucially, the RO generally informed the Veteran of VA's duty 
to assist him in the development of his claim in the January 
2004 letter.  Specifically, the letter stated that VA would 
assist the Veteran in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also informed that he 
would be afforded a VA examination, if necessary, to make a 
decision as to his claim.

The January 2004 letter emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The letter specifically requested, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. 
§ 3.159(b) in that it informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in VCAA 
letters dated in May 2008 and June 2008.  The letters 
detailed the evidence considered in determining a disability 
rating, including, "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The letters also 
advised the Veteran as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, statements 
from employers as to job performance and time lost due to 
service-connected disabilities, and witness statements.

With respect to effective date, the May 2008 and June 2008 
VCAA letters instructed the Veteran that two factors were 
relevant in determining an effective date:  when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records that the Veteran may not have submitted, and reports 
of treatment while attending training in the Guard or 
Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice, since the Veteran's claim was readjudicated 
in the June 2008 supplemental statement of the case (SSOC), 
following the issuance of the May 2008 letter.    

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
held that a notice letter must inform a veteran:  (1) that, 
to substantiate a claim, the veteran must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity and the effect that worsening has on 
the claimant's employment and daily life; (2) if the veteran 
is rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Veteran received specific notice of the Court's Vazquez-
Flores decision in the May 2008 VCAA letter.  As to first 
prong of the holding of Vazquez-Flores, the May 2008 letter 
informed the Veteran that he may submit evidence showing that 
his service-connected disability has increased in severity.  
Specifically, in the May 2008 VCAA letter, the Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect him.  The Veteran was informed that examples of 
evidence he should tell VA about or give to VA that may 
affect how VA determines the effective date of any benefits 
includes information about continuous treatment or when 
treatment began; service medical records in his possession 
that he may not have sent to VA; or reports of treatment for 
his condition while attending training in the Guard or 
Reserve.  Therefore, the Veteran was informed that to 
substantiate a claim, he must provide medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on his employment and daily life.

As for the second prong of the holding in Vazquez-Flores, the 
Board notes that the Veteran was informed of the schedular 
criteria which pertain to his specific service-connected 
disability in the May 2008 VCAA letter.  Additionally, there 
is no timing problem with the schedular criteria notice as 
the Veteran was afforded a subsequent adjudication following 
the issuance of the May 2008 letter.  See Sanders, supra.  

As to the third prong of the holding in Vazquez-Flores, the 
May 2008 VCAA letter informed the Veteran that the rating for 
his disability can be changed if there are changes in his 
condition and that depending on the disability involved, VA 
will assign a rating from zero percent to as much as 100 
percent.  The letter stated that VA uses a schedule for 
evaluating disabilities that is published as title 38 Code of 
Federal Regulations, Part 4.  The letter indicated that in 
rare cases, VA can assign a disability level other than the 
levels found in the schedule for a specific condition if his 
impairment is not adequately covered by the schedule.  The 
letter stated that it would consider evidence of the 
following in determining the disability rating: nature and 
symptoms of the condition; severity and duration of the 
symptoms; impact of the condition and symptoms on employment; 
and specific test or measurement results.  As for impact on 
daily life, the Veteran was told that an example of the 
evidence he should tell VA about or give to VA that may 
affect how VA assigns a disability evaluation includes 
statements discussing his disability symptoms from people who 
have witnessed how the symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the May 2008 VCAA letter the Veteran was informed 
that examples of evidence he should tell VA about or give to 
VA that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect him.  
The Veteran was informed that examples of evidence he should 
tell VA about or give to VA that may affect how VA determines 
the effective date of any benefits includes information about 
continuous treatment or when treatment began; service medical 
records in his possession that he may not have sent to VA; or 
reports of treatment for his condition while attending 
training in the Guard or Reserve.  

Accordingly, the Veteran received proper notice pursuant to 
the Court's Vazquez-Flores decision.  Moreover, the Veteran 
has not alleged that he received inadequate VCAA notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The pertinent evidence of record includes 
the Veteran's statements, service records, lay statements, 
and private treatment records.  

Additionally, as the Board will discuss in detail below, the 
Veteran was afforded VA examinations in August 2007 and 
February 2004.  The VA examination reports reflect that the 
examiners interviewed and examined the Veteran, reviewed his 
past medical history, documented his current medical 
conditions, reviewed pertinent medical research, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
VA examinations reports were adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2008); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].  The Veteran and his representative have not 
contended otherwise.  

At the March 2009 Board hearing, the Veteran testified that 
he was receiving private medical care for his right ankle 
disability.  He indicated that he intended to submit records 
of such treatment.  The undersigned held the record open for 
sixty days; however, neither the Veteran nor his 
representative submitted any additional medical evidence.  To 
the extent that such medical evidence exists, it is the 
Veteran's responsibility either to furnish it directly to VA 
or to identify it with reasonable specificity so that VA can 
obtain it.  See 38 C.F.R. § 3.159 (2008).  
The Veteran has done neither.  

The Veteran is essentially asserting that his right ankle 
disability has recently worsened.  Generally, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  However, the Veteran is currently 
assigned the maximum rating under the applicable schedular 
criteria.  As will be detailed below, the evidence of record, 
including the Veteran's recent testimony, does not indicate 
that the Veteran's disability warrants an extraschedular 
rating.  As was described immediately above, the Veteran has 
presented no recent medical evidence, much less any evidence 
which suggests that the disability should be evaluated on an 
extraschedular basis.  Accordingly, the Board finds that a 
remand is not warranted.

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2008).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He has retained the services of a representative 
and, as indicated above, he testified at a personal hearing 
before the undersigned VLJ.  

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2008); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Assignment of a diagnostic code

The Veteran is currently assigned a 20 percent disability 
rating for his right ankle disability under 38 C.F.R. § 
4.71a, Diagnostic Code 5271 [ankle, limited motion of].  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran suffered an injury to the right ankle while in 
service.  The medical evidence indicates that injury has 
resulted in traumatic arthritis of the right ankle.  See the 
VA examination report dated February 2004.  Traumatic 
arthritis, pursuant to Diagnostic Code 5010, is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

The Board has considered the potential application of related 
Diagnostic Codes.  In hat regard, the Board notes that in the 
Veteran's case, there are no findings of malunion of the os 
calcis or astragalus, or of ankylosis of the ankle joint.  
Ankylosis is "immobility and consolidation of a joint due to 
a disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Accordingly, Diagnostic Codes 
5270, 5272, and 5273, which require malunion or ankylosis, 
are not for application in this case; nor has the Veteran so 
contended.

In short, the Board finds that the Veteran's right ankle 
disability is appropriately rated under Diagnostic Code 5271.

Schedular criteria

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2008).  Under Diagnostic Code 5003 
[degenerative arthritis], arthritis of a major joint be rated 
under the criteria for limitation of motion of the affected 
joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2008).  

Under Diagnostic Code 5171 [ankle, limited motion of], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2008).  Twenty percent is the 
maximum disability rating under this Diagnostic Code.

Normal range of motion for the ankle is defined as follows:  
dorsiflexion from zero to 20 degrees; and plantar flexion 
from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2008).

Analysis

Schedular consideration

The Veteran seeks an increased rating for his service-
connected right ankle disability.  He is currently assigned a 
20 percent disability rating under Diagnostic Code 5271.  As 
explained, 20 percent is the maximum rating available under 
the applicable diagnostic code.  

DeLuca consideration

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2008).

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the Veteran is receiving 
the maximum schedular rating allowable under the applicable 
diagnostic code.  Accordingly, the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration in 
this case.
 

Hart consideration

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  
In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  

The Veteran's service-connected right ankle disability has 
been rated as 20 percent disabling since November 14, 2003, 
the date of claim.  Therefore, the relevant time period under 
consideration is from November 14, 2002 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for the relevant time 
period under consideration. 

After a careful review of the record, including VA 
examination reports and private treatment records, the Board 
can find no evidence to support a finding that the Veteran's 
right ankle disability was more or less severe during the 
appeal period.  Accordingly, the 20 percent rating is 
assigned from November 14, 2002 forward.  To that extent 
only, the benefits sought on appeal are allowed.

Extraschedular consideration

The Veteran did not expressly raise the matter of his 
entitlement to extraschedular ratings for his service-
connected right ankle disability.  However, he has asserted 
that his ability to maintain gainful employment has been 
negatively impacted by his right ankle symptomatology.  See, 
e.g., the Veteran's letter dated August 2006.  Moreover, the 
Veteran is currently assigned the maximum schedular rating 
for his right ankle disability, so as a practical matter the 
only way that additional disability can be assigned is via an 
extraschedular rating.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Concerning marked interference with employment, the Board 
recognizes the Veteran's contention that his occupational 
responsibilities are affected by his right ankle disability.  
Consistently, the August 2007 VA examiner reported that the 
Veteran's usual occupation is impacted by his service-
connected right ankle disability because "he cannot stand 
more than five to ten minutes, cannot walk more than one to 
two blocks and cannot walk fast."  However, by the Veteran's 
own testimony his occupation is largely administrative and he 
is able to do his job despite his right ankle symptomatology.  
See the March 2009 Board hearing transcript, pgs. 12, 16. 

The Board does not dispute that the Veteran experiences 
problems as a result of his service-connected right ankle 
disability which would negatively impact his occupation.  
Notably, the Veteran submitted a statement from his employer, 
who indicates that his "inability to perform his essential 
travel duties may impact his ability to satisfactorily carry 
out all of his responsibilities."  See letter from E.R.R. 
dated May 2006.  However, his occupational impairment is 
specifically contemplated by the currently assigned 
disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Marked interference with employment is not demonstrated.

Further, the evidence does not show that the Veteran has 
required frequent hospitalizations as a result of his right 
ankle disability.  Moreover, the Board has not identified an 
exceptional or unusual clinical picture as a result of the 
service-connected right ankle disability.  

Accordingly, the record does not demonstrate any reason why 
an extraschedular rating should be assigned.  As there is no 
factor which takes the disability outside the usual rating 
criteria, the Board has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In short, the evidence does not support the proposition that 
the Veteran's service-connected right ankle disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2008).

Conclusion

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased disability 
rating for his service-connected right ankle disability.  The 
benefit sought on appeal is therefore denied, with the sole 
exception of the assignment of an earlier date for the 20 
percent rating per Hart.

ORDER

Entitlement to an increased disability rating for service-
connected right ankle disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


